Citation Nr: 0208298	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.

2.  Entitlement to a compensable rating for residuals of 
ectopic pregnancy with laparoscopy and left fimbriectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1986 to 
August 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which confirmed a 10 percent rating for bronchial asthma, and 
confirmed a noncompensable rating for residuals of ectopic 
pregnancy with laparoscopy and left fimbriectomy.  


FINDINGS OF FACT

1.  The veteran's bronchial asthma has required daily 
inhalational therapy and she has consistently been prescribed 
inhalational anti-inflammatory medications; pulmonary 
function test (PFT) results show post-bronchodilator FEV-1 of 
no less than 83 percent of predicted and FEV-1/FVC of no less 
than 78 percent. 

2.  The veteran's residuals of ectopic pregnancy with 
laparoscopy and left fimbriectomy have included some heavy 
bleeding and occasional (but not continuous) outpatient 
treatment; the symptoms have essentially resolved following a 
hysterectomy in September 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bronchial 
asthma, but no higher, have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6602 (2001). 

2.  The criteria for a compensable rating for residuals of 
ectopic pregnancy with laparoscopy and left fimbriectomy have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.116, Diagnostic 
Codes 7615, 7619 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran filed a VA Form 9 which was construed by the RO 
as seeking an increased rating for service-connected 
bronchial asthma and ectopic pregnancy with laparoscopy and 
left fimbriectomy.  The RO had sufficient information to 
process the veteran's claims, and there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
December 1998 statement of the case and supplemental 
statements of the case in April 1999 and May 2001.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether increased ratings could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the veteran of the information 
and evidence necessary to substantiate her claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

As directed by the veteran in signed release forms, the RO 
requested records from Martin Wybenga, M.D., and Allen 
Meadows, M.D., in August 1997.  No records were received from 
Dr. Wybenga, and records from Dr. Meadows were received in 
October 1997.  In an October 1998 letter, the veteran 
indicated that she was being treated by Vicki Lyons, M.D., 
and Craig Hall, M.D., and records were requested from these 
individuals in December 1998.  Additional private medical 
records were associated with the claims file in November 
1998.  Records from Dr. Lyons were associated with the claims 
file in December 1998.  No records were received from Dr. 
Hall, and the veteran was notified of this in the April 1999 
supplemental statement of the case.  The veteran has not 
produced said records or requested further RO assistance in 
obtaining them.  VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of her appeal, the 
veteran has been afforded several respiratory and 
gynecological examinations for VA purposes, as detailed 
below.  

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Claims for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole-recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

A. Bronchial asthma

The veteran's service-connected bronchial asthma is presently 
evaluated as 10 percent disabling.  Under the rating criteria 
for bronchial asthma, a 10 percent rating is assigned for an 
FEV-1 of 71 to 80 percent predicted, or an FEV-1/FVC of 71 to 
80 percent, or for intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is assigned for 
an FEV-1 of 56 to 70 percent predicted, or an FEV-1/FVC of 56 
to 70 percent, or for daily inhalation or oral bronchodilator 
therapy, or for use of inhalation anti-inflammatory 
medication.  A 60 percent rating is assigned for an FEV-1 of 
40 to 55 percent predicted, or for an FEV-1/FVC of 40 to 55 
percent, or for at least monthly visits to a physician for 
required care of exacerbations, or for intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for an 
FEV-1 that is less than 40-percent predicted, or for an FEV-
1/FVC that is less than 40 percent, or for more than one 
attack per week with episodes of respiratory failure, or for 
symptomatology which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

Diagnostic code 6602 is not explicit whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  The supplementary information 
published with promulgation of the amended rating criteria 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  61 Fed. Reg. 46723 (1996).

Corticosteroids are divided into two major groups: 
glucocorticoids and mineralocorticoids.  Dorland's 
Illustrated Medical Dictionary 384 (28th ed. 1994).  
Prednisone is a synthetic glucocorticoid derived from 
cortisone, administered orally as an anti-inflammatory and 
immunosuppressant in a wide variety of disorders.  Id. at 
1346.

During a November 1996 private examination, the veteran's 
chief complaint was shortness of breath.  Over the prior 
month, she had been coughing and waking up each night short 
of breath.  Vigorous exercise provoked wheezing and she was 
wheezing on a daily basis.  There had been two to four 
episodes of bronchitis a year, manifested by cough, wheezing, 
and shortness of breath.  The veteran had been using an 
Albuterol Inhaler seven to ten times a day recently.  She had 
also been using Azmacort, 4 puffs, once a day.  Past PFT 
results were abnormal.  Upon examination, the veteran's lungs 
and chest were clear.  She was advised about using Azmacort 
and Nasacort routinely as preventative medications.  

Private medical records reflect outpatient treatment for an 
upper respiratory infection in early December 1996 and for an 
upper respiratory infection, bronchitis, and reactive airway 
disease in late January 1997.  

In a written statement filed in September 1997, the veteran 
asserted that she was currently using three prescribed 
inhalants and that she had to see an allergist monthly to 
control her asthma attacks.  She indicated that she was 
seeking at least a 30 percent rating for her bronchial asthma 
disability.

At a January 1998 VA examination, the veteran reported that 
on several occasions in recent years, she had to have short-
term courses of Prednisone (in the prior year, she reported 
10 such courses).  She would take Prednisone for five to six 
days when her asthma flared up, by her physician's 
instructions.  She would frequently awaken at night with 
shortness of breath and wheezing and often had to use a 
Proventil inhaler at night for relief.  She had an 
intermittent, nonproductive cough, although she had never 
smoked.  She was using a Flovent metered dose inhaler, a 
Serevent metered dose inhaler, and Accolate tablets.  She 
also used Proventil metered dose inhaler as needed and 
Nasacort nasal spray.  

Post bronchodilator PFT revealed that FEV-1 was 92 percent of 
predicted, while FEV-1/FVC was 78 percent.  The veteran was 
diagnosed as having bronchial asthma.

Private medical records reflect that the veteran sought 
outpatient treatment for symptoms of her asthma condition in 
March 1997, April 1997, August 1997, October 1997, December 
1997, February 1998, March 1998, and April 1998, and was 
noted to be using Albuterol inhaler as needed, Azmacort 
daily, Serevent daily,  and Nasacort daily.   These records 
also reflect that in August 1997 and December 1997, the 
veteran was prescribed a regimen of Prednisone.

Private treatment records show pre-bronchodilator PFT results 
on nine occasions from November 1996 to April 1998.  FEV-1 
ranged from 75 to 94 percent predicted, and FEV-1/FVC ranged 
from 84 to 91 percent.  No post-bronchodilator results are 
given.

In June 1998, the veteran again sought treatment for 
bronchial asthma.  Pre-bronchodilator PFT revealed an FEV-1 
of 79 percent of predicted, while FEV-1/FVC was 81 percent.  
The veteran again sought outpatient treatment for bronchial 
asthma in November 1998.

During a January 1999 examination for VA purposes, the 
veteran reported that she continued to use several inhalers 
and was taking allergy shots.  With the use of allergy shots 
and inhalers, she had not had a severe asthma attack since 
April 1998, at which time she had required Prednisone.  Her 
symptoms depended on the weather and the allergy seasons.  
She had been diagnosed as asthmatic and she felt that she 
functioned normally between asthma attacks.  Her current 
medications included Flovent (2 puffs twice daily), Serevent 
(2 puffs twice daily), Albuterol (2 puffs every four to six 
hours as needed), and Flonase (2 sprays in each nostril once 
daily).

A post-bronchodilator PFT revealed that FEV-1 was 83 percent 
of predicted, while FEV-1/FVC was 85 percent. 

At no point during the appeals period has the veteran had PFT 
results which reflect an FEV-1 of 70 percent predicted or 
below, or an FEV-1/FVC of 71 percent or below, even using the 
many PFT done only pre-bronchodilator.  However, the evidence 
does reflect that the veteran has been using daily inhalation 
therapy and has consistently been prescribed inhalation anti-
inflammatory medications.  Thus, a 30 percent rating under 
Diagnostic Code 6602 is warranted.

However, a rating in excess of 30 percent is not warranted 
for the service-connected bronchial asthma.  As noted, none 
of the PFT results reflect an FEV-1 of 70 percent predicted 
or below, or an FEV-1/FVC of 71 percent or below.  Moreover, 
while the veteran consistently sought outpatient treatment 
for her symptoms between December 1996 and April 1998 (at 
which time her symptomatology apparently stabilized with the 
use of allergy shots and inhalers), these visits were not 
monthly, but rather would typically occur with one or two 
months in between visits.  Finally, while the veteran used 
Prednisone on several occasions (specifically in August 1997, 
December 1997, and April 1998) to control her symptoms, the 
medical evidence does not reflect that this occurred for more 
than three courses per year.  Thus, the elements necessary 
for a 60 percent rating under Diagnostic Code 6602 have not 
been met.

B.  Laparoscopy and left fimbriectomy

The veteran underwent a laparoscopy and left fimbriectomy in 
September 1993.
In a written statement filed in September 1997, she asserted 
that since this procedure, she had had severe menstrual 
cycles with excessive bleeding.  Treating physicians were 
constantly changing her prescriptions for birth control pills 
to try to alleviate the amount of blood loss, but the veteran 
had yet to find any relief.  She was seeking at least a 10 
percent rating for these symptoms. 

When an unlisted condition is encountered, it is to be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  There is no rating criteria specifically assigned 
for residuals of laparoscopy and left fimbriectomy, so in 
this case, the RO assigned the veteran a noncompensable 
rating under an analogous Diagnostic Code, 7619 (removal of 
the ovary).  

Under this code, a 100 percent rating is assigned for three 
months after removal of an ovary.  Thereafter, the rating 
schedule assigns a 30 percent rating for complete removal of 
both ovaries and a noncompensable rating for removal of one 
ovary with or without partial removal of the other.  38 
C.F.R. § 4.116, Diagnostic Code 7619 (2001).

However, another diagnostic code is analogous to the 
veteran's service-connected condition.  Under Diagnostic Code 
7615 (disease, injury or adhesions of the ovary), symptoms 
that do not require continuous treatment are assigned a 
noncompensable rating.  Symptoms that require continuous 
treatment are assigned a 10 percent rating, and symptoms that 
are not controlled by continuous treatment are assigned a 30 
percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7615 
(2001).

Private gynecological records indicate that the veteran 
sought outpatient treatment in January 1998 reporting that 
she had regular menstrual flow but suffered menorrhagia.  She 
had severe bleeding with clothes soiling and severe cramps 
and had been treated with a variety of pain medications and 
hormonal therapies but had had no improvement.  Upon 
examination, the veteran's abdomen was soft and non-tender.  
Her uterus was slightly enlarged and tender, with no adnexal 
masses.  The veteran underwent a hysteroscopy with dilatation 
and curettage, which confirmed menorrhagia. 

At a February 1998 VA gynecological examination, the veteran 
was noted to be status post surgery for an ectopic pregnancy.  
She stated that dysfunctional uterine bleeding began right 
after her procedure and the bleeding continued to occur every 
21 days, for a duration of 7 days.  Her bleeding was heavy; 
she would go through one pad per hour and at times, the 
bleeding had even soaked through the pad.  She had 
unsuccessfully tried hormonal adjustments, although she was 
still taking "Ester C."  She had recently undergone a 
dilation and curettage for this condition and had a 
hysteroscopy performed.  She was found to have no tumors, 
cysts, or other causes for abnormal uterine bleeding.  She 
denied any pain with her menstrual cycles.  

Upon examination, the veteran appeared alert, well, and in no 
apparent distress.  Her abdomen was normal in appearance, 
soft with no active bowel sounds.  There were no areas of 
tenderness or organomegaly.  Because of her recent dilation 
and curettage procedure, she was unable to have a pelvic 
examination done.  A complete blood count was within normal 
limits.  Urinalysis revealed essentially normal chemistries.  
The veteran was not having any dysmenorrhea or menstrual 
cycle pain.

Private gynecological records indicate that the veteran again 
sought outpatient treatment in February 1998 complaining of 
heavy menses, although she noted that it had decreased 
compared to the past.  Otherwise she was feeling okay.  
Possible ablation versus hysterectomy was discussed, and the 
veteran was to be followed for several months.  

During a February 1999 VA examination, the veteran reported 
that following her January 1998 hysteroscopy, her bleeding 
problems were not resolved and her menses remained heavy.  
She eventually saw another physician, who gave her the option 
of a vaginal hysterectomy or an endometrial ablation.  By 
this time, the veteran was noting some urinary stress 
incontinence and decided to go with the vaginal hysterectomy 
and anterior colporrhaphy, which was performed in September 
1998.  The veteran's incontinence and bleeding problems 
resolved.  She was having some problems with hot flashes 
although the physician did leave an ovary.  He therefore 
placed her on a low-dose estrogen patch which seemed to have 
resolved her symptomatology.  She felt well at the time of 
the examination and was voicing no gynecologic complaints.  

Upon examination, she appeared to be in no distress.  The 
abdomen was round and soft.  There were striae but no 
hepatosplenomegaly.  Bowel sounds were active and no pelvic 
masses were palpable.  There were no inguinal nodes.  The 
external genitalia were normal.  Bartholin, urethral and 
Skene's glands were negative.  The vagina appeared healthy 
and well supported.  The cervix was absent.  The vaginal cuff 
was clean.  The uterus was absent as were the left tube and 
ovary.  The right adnexa were not palpable.  Rectovaginal 
examination confirmed the pelvic examination.  A Pap smear 
was not performed as she had a Pap in October 1998.  The 
examiner assessed the veteran as having had a normal 
gynecologic examination.  The examiner also doubted that her 
history of bleeding was at all related to the 1993 procedure.  
While she had some menorrhagia, this is normal as one grows 
older, according to the examiner.   

In an October 1998 statement, the veteran asserted that her 
1993 procedure caused severe menstrual cycles and excessive 
bleeding.  There were times when she would stand up and blood 
would gush down her legs.  This was not something she could 
control and it happened throughout the first three to four 
days of her period.  This was horribly embarrassing, not only 
for herself, but for the men and women with whom she worked 
as well.  She had tried numerous types of birth control pills 
to alleviate the heavy bleeding but nothing worked.  

The evidence in this case essentially reflects that the 
veteran sought outpatient treatment for her heavy bleeding in 
January 1998 (at which time she underwent a hysteroscopy).  
She again sought treatment in February 1998, reporting heavy 
but decreasing menses.  While the veteran apparently sought 
treatment from a private physician in Utah subsequently in 
1998, this physician did not produce said treatment records 
when requested in a December 1998 letter.  The veteran was 
advised in an April 1999 supplemental statement of the case 
that this physician did not respond to the letter requesting 
evidence, and that it was ultimately her responsibility to 
submit all evidence in support of her claim.  The veteran has 
not produced said records or requested further RO assistance 
in obtaining them.

In any case, the evidence of record does not reflect 
continuous treatment for heavy menses due to the 1993 
procedure, and moreover, following a hysterectomy in 
September 1998, the veteran's gynecological symptoms appear 
to have resolved.  Thus, a compensable rating under 
Diagnostic Code 7615 is not warranted.  As the 1993 procedure 
did not involve removal of both ovaries, a compensable rating 
under Diagnostic Code 7619 is likewise not warranted.  

In sum, the veteran's symptoms and clinical findings do not 
merit a compensable rating.  While the Board has considered 
the doctrine of benefit of doubt, the record does not provide 
an approximate balance of positive and negative evidence on 
the merits.  38 U.S.C.A. § 5107 (West Supp. 2001).  The RO 
has applied the rating schedule accurately, and there is no 
basis for assignment of a compensable evaluation for 
laparoscopy and left fimbriectomy. 


ORDER

Subject to the criteria governing payment of monetary 
benefits, entitlement to a disability rating of 30 percent, 
and no greater, for bronchial asthma is granted.

Entitlement to a compensable rating for laparoscopy and left 
fimbriectomy is denied.


		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

